       Case 1:21-mj-00135-RMM Document 6 Filed 02/18/21 Page 1 of 1



                            UNITED STATES DISTRICT
                           COURT FOR THE DISTRICT OF
                                  COLUMBIA


 UNITED STATES OF AMERICA                    :
                                             :
         v.                                  : CRIMINAL NO. 21-MJ-135
                                             :
 JUSTIN MCAULIFFE,                           :
      Defendant.                             :

                                           ORDER

        This matter having come before the Court pursuant to a Motion to Continue, upon

consent, it is therefore

        ORDERED that, after taking into account the public interest in the prompt disposition of

criminal cases, good cause exists to extend Defendant's first appearance in this jurisdiction

and the Preliminary Hearing currently scheduled for February 18, 2021 to May 19, 2021

at 11:30 a.m. before Magistrate Judge Robin M. Meriweather; it is

        FURTHER ORDERED that the period from February 18, 2021 to May 19, 2021 be

excluded from computing the time within which an information or indictment must be filed

under the Speedy Trial Act because the ends of justice served by such a continuance outweigh

the best interests of the public and Defendant in a speedy trial. See 18 U.S.C. ' 3161(h)(7).

The Court finds that COVID-19 has presented complications here that make it difficult for

defense to meet with his client and prepare and that delay is necessary for the parties to

work on a potential resolution.



                                                                   2021.02.18 14:14:39
                                                                   -05'00'
                                                ______________________________________
                                                Robin M. Meriweather
                                                United States Magistrate Judge
